                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


SUZANNE K. SALENTINE and
TERRANCE T. FLETCHER, JR.,

                       Plaintiffs,

       v.                                                        Case Nos. 18-C-950, 18-C-951

SUPPLE RESTAURANT GROUP,

                       Defendant.


                                     DECISION AND ORDER


       Plaintiffs Suzanne K. Salentine and Terrance T. Fletcher, Jr., initiated separate lawsuits

against their former employer, Defendant Supple Restaurant Group, under Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 2000, et seq. Plaintiffs allege that a co-employee sexually harassed

Salentine at work on August 13, 2017. Salentine subsequently told Fletcher, her fiancé, about the

incident.   After Plaintiffs reported Salentine’s allegations to management, Plaintiffs claim

Defendant retaliated against them by terminating their employment. The court screened their

complaints, allowed Salentine to proceed on her claims of employment discrimination and

retaliation, allowed Fletcher to proceed on his retaliation claim, and consolidated the cases. On

February 12, 2019, Defendant filed a motion to deem requests to admit admitted and for summary

judgment. To date, Plaintiffs have not responded to the motion and have not requested an extension

of time to do so.

       The local rules of this district provide that the failure to file a brief in opposition to a motion

is sufficient grounds to grant the motion. Civil L.R. 7(d) (E.D. Wis.). Plaintiffs have failed to
respond to the motion or explain why they have been prevented from doing so. This alone is

grounds to grant Defendant’s motion. For this reason, and also because Defendant is entitled to

judgment as a matter of law, Defendant’s motion will be granted and the case dismissed.

       As an initial matter, Defendant requests that the court deem Defendant’s requests for

admission admitted because Plaintiffs did not respond to them. Rule 36 of the Federal Rules of

Civil Procedure provides that “[a] matter is admitted unless, within 30 days after being served, the

party to whom the request is directed serves on the requesting party a written answer or objection

addressed to the matter and signed by the party or attorney.” Fed. R. Civ. P. 36(a)(3). “A matter

admitted under this rule is conclusively established unless the court, on motion, permits the

admission to be withdrawn or amended.” Fed. R. Civ. P. 36(b).

       Defendant served Plaintiffs with requests to admit on November 13, 2018. Although

Defendant did not provide Plaintiffs with a copy of Rule 36, it cited the rule in its correspondence

to Plaintiffs that enclosed the requests for admission. To date, Plaintiffs have not responded to the

requests to admit. Defendant maintains that Plaintiffs’ failure to answer the requests for admission

means that the facts contained in its requests are undisputed and should be considered admitted as

a matter of law. “The failure to respond to admissions can effectively deprive a party of the

opportunity to contest the merits of a case.” United States v. Kasuboski, 834 F.2d 1345, 1350 (7th

Cir. 1987). Deeming undisputed requests for admission admitted is necessary, however, “to insure

the orderly disposition of cases; parties to a lawsuit must comply with the rules of procedure.” Id.

Plaintiffs’ pro se status neither affords them the right to ignore rules and procedural requirements

nor excuses their failure to respond to either the requests to admit or to the instant motion. See

Nelson v. Wal-Mart, Inc., 63 F. App’x 920, 922–23 (7th Cir. 2003) (holding requests for admissions


                                                 2
were properly deemed admitted because Plaintiff failed to respond to the request); In re Greene, 310

F. App’x 17 (7th Cir. 2009) (citation omitted) (affirming district court decision to deem admitted

requests for admission when pro se party failed to timely respond). The court will therefore grant

Defendant’s motion requesting that its requests for admission be deemed admitted. The following

facts are considered admitted and undisputed on summary judgment:

       •       Suzanne K. Salentine was not subject to unwelcome harassment while
               employed by Defendant.

       •       Any harassment of Suzanne K. Salentine while employed by Defendant was
               not severe or pervasive so as to alter the conditions of employment and
               create a hostile or abusive working environment.

       •       Defendant did not take any adverse action against Suzanne K. Salentine in
               response to her complaints about sexual harassment.

       •       Defendant did not take any adverse action against Terrance T. Fletcher, Jr.
               in response to his complaints about sexual harassment of Suzanne K.
               Salentine.

ECF No. 31.

       Defendant next asserts that it is entitled to summary judgment based on these admissions.

Summary judgment is appropriate “if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show there is no genuine issue as to any

material fact and that the moving party is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The party opposing the motion for

summary judgment must “submit evidentiary materials that set forth specific facts showing that

there is a genuine issue for trial.” Siegel v. Shell Oil Co., 612 F.3d 932, 937 (7th Cir. 2010)

(citations omitted). Summary judgment is properly entered against a party “who fails to make a

showing to establish the existence of an element essential to the party’s case, and on which that


                                                 3
party will bear the burden of proof at trial.” Austin v. Walgreen Co., 885 F.3d 1085, 1087–88 (7th

Cir. 2018) (citing Celotex, 477 U.S. at 322). “Admissions made under Rule 36, even default

admissions, can serve as the factual predicate for summary judgment.” Kasuboski, 834 F.2d at 1350

(citing Dukes v. South Carolina Ins. Co., 770 F.2d 545 (5th Cir. 1985); Donovan v. Carls Drug Co.,

703 F.3d 650 (2d Cir. 1983)).

        Now that Defendant’s requests for admission are deemed formally admitted, and accepting

those admissions as true, there are no issues of fact in dispute as to any of Plaintiffs’ claims. To

prevail on a claim of employment discrimination, Salentine must demonstrate that she was subjected

to unwelcome harassment, the harassment was based on her membership in a protected class, the

harassment was severe or pervasive so as to alter the conditions of her employment and create a

hostile or abusive working environment, and there is basis for employer liability. Alamo v. Bliss,

864 F.3d 541, 549 (7th Cir. 2017) (citation omitted). By virtue of her failure to respond to the

requests for admission, Salentine has admitted that she was not subject to unwelcome harassment

while employed by Defendant and that any harassment during her employment was not severe or

pervasive so as to alter the conditions of her employment and create a hostile or abusive working

environment. As a result, Salentine cannot establish that Defendant discriminated against her.

Summary judgment in favor of Defendant on this claim is therefore appropriate.

        Plaintiffs’ admissions are also dispositive of their retaliation claims. To establish a claim

of retaliation, Plaintiffs must show that they engaged in statutorily protected activity and suffered

an adverse action as a result of that activity. Id. at 555. By failing to respond to Defendant’s request

to admit, Plaintiffs have admitted that Defendant did not take any adverse action against Salentine

in response to her complaints about sexual harassment or against Fletcher in response to his


                                                   4
complaints about sexual harassment of Salentine. The undisputed facts establish that Defendant did

not retaliate against Plaintiffs. Defendant is therefore entitled to summary judgment as a matter of

law on Plaintiffs’ retaliation claims.

       Based on the foregoing, Defendant’s motion to deem requests admitted and for summary

judgment (ECF No. 29) is GRANTED. The Clerk is directed to enter judgment dismissing the case

with prejudice.

       SO ORDERED this 28th day of March, 2019.

                                             s/ William C. Griesbach
                                             William C. Griesbach, Chief Judge
                                             United States District Court




                                                 5
